Citation Nr: 1709332	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  14-41 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and insomnia.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A Board videoconference hearing was held in November 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Since the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record the Board has recharacterized the Veteran's claim for entitlement to service connection for PTSD and entitlement to service connection for insomnia, as entitlement to an acquired psychiatric disorder, to include PTSD and insomnia, as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Board observes that the Veteran's attorney was granted a requested extension of time within which to submit additional evidence; however, in August 2016, she indicated that she has nothing further to submit on behalf of the Veteran.  Thus, the Board will proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the claim for service connection for a psychiatric disorder can be adjudicated.

As an initial matter, it appears that relevant VA treatment records are outstanding.  In this regard, an October 2014 statement of the case references VA treatment records dating from January 12, 2012, to March 20, 2014, and the Veteran has testified as to more recent VA mental health treatment.  However, the only VA treatment records associated with the claims file are dated in July 2009.  On remand, the Veteran's complete record of VA treatment from the VA Palo Alto Health Care system must be associated with the file.

The Board also finds that a VA examination is necessary prior to adjudication of the psychiatric claim.  The Veteran contends that he has a current psychiatric disorder that is related to various stressors in service, including due to serving on guard duty in Germany at night during which time there was training with tanks and artillery fire.  The Veteran testified as to being told that soldiers had been run over by tanks.  He also has reported stress related to a threat of wild pigs in Germany, being taken advantage of financially by other soldiers, being a mechanic around tanks, being involved fights, and having had a German taxi driver make "some sexual things towards me..."  Although service treatment records show that the Veteran reported good health and had a normal psychiatric evaluation at separation, a February 1978 service treatment record notes that a "psychosocial eval. would be of more benefit at CDDAC [sic] at this time in view of previous social difficulties."

Given the in-service medical evidence, the assertions raised by the Veteran, and the post-service medical evidence, the Board finds that a VA examination should be scheduled on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the Palo Alto VA Health Care System.

2.  Schedule the Veteran for an appropriate VA examination related to his claim for service connection for an acquired psychiatric disorder.  The entire electronic record should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury, to include an in-service notation of social difficulties and suggestion that a psychosocial evaluation would be helpful.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




